                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NEW ENGLAND INDUSTRIAL
SALES, LLC,

       Plaintiffs,                               Case No. 18-cv-11052
                                                 Hon. Matthew F. Leitman
v.

STAR SU, LLC, et al.,

     Defendants.
__________________________________________________________________/

     ORDER GRANTING DEFENDANT STAR CUTTER COMPANY’S
     MOTION TO DISMISS (ECF #16) AND GRANTING IN PART AND
     DENYING IN PART DEFENDANTS STAR SU, LLC and STAR SU
         COMPANY, LLC’S MOTION TO DISMISS (ECF #15)

       On January 22, 2019, the Court held a hearing on Defendant Star Cutter

Company’s motion to dismiss (ECF#16) and Defendants Star SU, LLC and Star SU

Company, LLC’s motion to dismiss (ECF #15). For the reasons stated on the record,

IT IS HEREBY ORDERED THAT:

      Defendant Star Cutter Company’s motion to dismiss (ECF #16) is

       GRANTED, and all claims against this Defendant in the First Amended

       Complaint are dismissed with prejudice.

      Defendants Star SU, LLC and Star SU Company, LLC’s motion to dismiss

       (ECF #15) is GRANTED with respect to the following claims in the First

       Amended Complaint: Count II (seeking exemplary damages, attorney fees,

                                       1
 
      and costs under the Illinois Sales Representative Act), Count III (unjust

      enrichment), and Count V (accounting).         These three claims against

      Defendants Star SU, LLC and Star SU Company, LLC are dismissed with

      prejudice.

     Defendants Star SU, LLC and Star SU Company, LLC’s motion to dismiss

      (ECF #15) is DENIED with respect to the following claims in the First

      Amended Complaint: Count I (breach of contract) and Count IV (declaratory

      judgment). Those claims remain pending against Defendants Star SU, LLC

      and Star SU Company, LLC.

     Plaintiffs shall not be permitted to amend the First Amended Complaint

      because they declined to amend when given the opportunity by the Court to

      do so during the September 28, 2018, telephonic status conference.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE


Dated: January 22, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 22, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764



                                        2
 
